Citation Nr: 1436149	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  12-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to February 1990.  The Veteran has unverified additional Alabama Army National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran appeared and testified at a personal hearing in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Veteran's claims of entitlement to service connection for a right ankle disability and right foot disability were initially denied by the RO in February 1996 (as a right foot or ankle disability).  The claim was addressed again in April 2007 as a claim to reopen a claim of entitlement to service connection for a right ankle disability.  In August 2009, the RO denied the Veteran's claim to reopen due to a lack of new and material evidence.  In March 2013, it appears the RO received additional service treatment records.  The service treatment records included an enlistment examination from the Alabama National Guard dated in March 1996, and an April 1997 record noting a "broken" right arch/ankle.  As these service treatment records were not before the VA during prior decisions, the Veteran's service connection claims will be reconsidered instead of treated as claims to reopen.  See 38 C.F.R. § 3.156(c).  Additionally, the Board is considering the Veteran's "right foot or ankle disability" claim as two separate disabilities, as noted on the title page.

The issue(s) of entitlement to total disability based on individual unemployability and entitlement to an increased rating for residuals of a fractured left radial head have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the claims file and virtual records do not contain a DD 214 for the Veteran's periods of service.  He has repeatedly indicated he served with the U.S. Air Force from March 1986 to January 1990.  Additionally, the most recently received (March 2013) service treatment records also note the Veteran enlisted with the Alabama Army National Guard in March 1996.  The records provided include a March 1996 enlistment examination and reported medical history, and an April 1997 "Annual Medical Certificate" that indicates the Veteran had a "completely broken down" "right ankle, arch."  The RO should attempt to obtain any other outstanding ARNG records, including treatment records and active/inactive duty for training dates.

The Veteran argues that he entered service with a right ankle/foot disability.  He stated he injured his right ankle in childhood, and that his service aggravated this pre-existing disability.  The Veteran's February 1986 enlistment evaluation noted that he suffered from bilateral flat feet, but did not document a pre-existing right ankle disability.  He also did not report a right ankle injury on his report of medical history.

For the presumption of soundness to not be applicable, a condition must be noted on the entrance examination.  Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).  

The presumption of soundness is a rebuttable presumption. A condition pre-existing acceptance and enrollment must be demonstrated by clear and unmistakable evidence (obvious or manifest).  The United States Court of Appeals for Veterans Claims (Court) has held that such an evidentiary standard is an onerous one and that the result must be undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Even when a veteran provides a history of the pre-service existence of a condition at an entrance examination, the regulations provide that the reported history does not constitute a "notation" of the condition but must be considered together with all of the other evidence.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  As such, the presumption of soundness is applicable to the Veteran's right ankle claim, but not his right foot claim.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The Veteran has reported ongoing right ankle and foot symptoms since his discharge from service, with initial post-service treatment beginning in 1991 with VA facilities.  VA and private medical records document right ankle and right foot disabilities, to include severe flat foot.  In August 2013, the Veteran's private podiatrist noted that the Veteran's right ankle arthropathy "could have been" aggravated by strenuous exercise.

The Veteran was afforded VA examinations regarding his foot/ankle claim in 1995, however, the examination reports did not include medical opinions.  The Veteran failed to report to a scheduled January 2007 VA fee basis examination.

The threshold for finding a link between current disability and service is very low for the purposes of requiring a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Therefore, the August 2013 private podiatrist statement indicates that any strenuous activity (service or post-service) "could have" exasperated the Veteran's right ankle arthropathy meets McLendon's low threshold requirement for an "indication" of a nexus between an in-service notation of disability and a current disability.  Here, service records include notations of flat feet and a "broken" right arch, and the Veteran has current right foot and ankle disabilities.  On remand, he should be afforded appropriate nexus examinations.

The claims file contains several statements from private podiatrist L.K.M. but contains a limited number of private treatment records.  Additionally, the claims file and virtual records do not contain VA treatment records from the 1990s despite the Veteran's statements that he first received treatment from the VA in 1991.  Attempts should be made to obtain these outstanding records.  If the VA records are unavailable, a memorandum formal finding of unavailability should be added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his right ankle and foot disabilities.  Of particular interest are records for treatment prior to 2000, and any outstanding private treatment records from Dr. L.K.M.  Previously, the Veteran has indicated VA treatment beginning in 1991.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow his the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should obtain a copy of the Veteran's DD 214(s) and associate it/them with the claims file.

3.  The RO/AMC should determine all of the Veteran's ACDUTRA/INACDUTRA dates and obtain any outstanding ARNG records.

4.  For any VA records which the RO/AMC is unable to obtain, the VA should follow appropriate follow-up steps and, if necessary, issue a formal finding of unavailability for all VA records which cannot be obtained/found.

5.  After all available records are obtained, schedule the Veteran for a VA joint disability examination.  The claims file and access to virtual records should be made available to the examiner.  

For every currently diagnosed right ankle disability, the examiner must:

a.  Provide an opinion whether the Veteran's right ankle disability clearly and unmistakably existed prior to his entrance into active duty in March 1986.

b.  If the Veteran's right ankle disability did not clearly and unmistakably exist prior to his service, then provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that any right ankle disability originated during, or is etiologically related to, his period of active service.

c. If the Veteran's right ankle disability did clearly and unmistakably exist prior to his period of active duty, provide an opinion as to whether the disability clearly and unmistakably was not aggravated beyond the natural progression of the disability during his service.

The examiner must provide a detail explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.

4.  Schedule the Veteran for a VA foot examination.  The claims file and access to virtual records should be made available to the examiner.  The Veteran was "noted" to have pes planus on his February 1986 entrance examination.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that any current right foot disability is the result of in-service aggravation (beyond the natural progression of the disease) of the Veteran's pre-existing pes planus.

The examiner must provide a detail explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



